Title: From Thomas Jefferson to Caleb Kirk, 13 February 1809
From: Jefferson, Thomas
To: Kirk, Caleb


                  
                     Sir 
                     
                     Washington Feb. 13. 09.
                  
                  I inclose you a sample of wool of my Merino sheep, and will thank you for your opinion of it & that of the best judges you can consult. the hatters particularly can say whether it is such as they give the high prices for. my object is to know whether it is worth my while to attend to their propagation. I salute you with friendship.
                  
                     Th: Jefferson 
                     
                  
               